Citation Nr: 1007613	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disorder 
manifested by low back pain.

3.  Entitlement to service connection for a disorder 
manifested by leg cramps.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to 
March 1978.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In September 2007, the Board remanded the claims on appeal, 
which at that time included a claim for service connection 
for headaches, to the RO for additional development.  In a 
March 2009 rating action, the Veteran was granted service 
connection for headaches; hence, as this is a full grant of 
the benefits sought specific to this matter, it is no longer 
before the Board.

In December 2009, the Board granted the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder and anxiety disorder; 
hence, as this is a full grant of the benefits sought 
specific to this matter, it is no longer before the Board.   

In December 2009, the Board also remanded the remaining 
issues listed on the title page to the RO for additional 
development.  After partially completing the requested 
actions, the Appeals Management Center (AMC) continued the 
denial of the claims and returned these matters to the Board 
for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

These matters are REMANDED to the RO via the AMC, in 
Washington, DC.   VA will notify the appellant if further 
action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Id.

A review of the claims file reveals that one of the 
directives in the December 2009 remand was not followed.  In 
this regard, the Board noted that the Veteran was afforded a 
March 2009 VA examination; however, the examination did not 
comply with the September 2007 Board remand instructions that 
specifically stated that the Veteran was to be afforded VA 
examinations (i.e. orthopedic and cardiovascular) by 
physicians with the appropriate expertise.  In addition, the 
Board found that the current March 2009 VA opinion lacked 
sufficient supporting details and clarity, specifically in 
that the VA examiner opined that the current complaints of 
back pain and leg cramps are less likely than not related to 
diagnosed hypertension, instead of whether it was at least as 
likely as not that hypertension, a disorder manifested by low 
back pain, and a disorder manifested by leg cramps were 
related to military service.

Moreover, it is noted that there was a prior records request 
that was not met so that all possibly pertinent evidence was 
not before the examiner who conducted the March 2009 
examination.  Thus, the Board determined that the March 2009 
VA examination was inadequate to resolve the matters on 
appeal and that separate examinations by appropriate 
specialists were warranted.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2009), 38 C.F.R. § 3.159(c)(4)(i) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, instead of scheduling the Veteran for the 
appropriate VA examinations as instructed in the December 
2009 remand, the AMC continued to rely on the findings in the 
March 2009 VA examination to continue the denial of the 
claims in a December 2009 supplemental statement of the case 
(SSOC), despite the fact that the Board had determined such 
findings were inadequate to resolve the matters on appeal.  

Therefore, the Board is again remanding these matters for 
additional VA examinations and opinions, by the appropriate 
physicians, as directed below.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must arrange for the 
Veteran to undergo VA orthopedic and 
cardiovascular examinations, by 
physicians with the appropriate 
expertise, at a VA medical facility.  The 
entire claims file must be provided to 
each physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

Each physician is requested to identify 
each underlying disorder for the 
condition they were requested to evaluate 
and offer an opinion as to whether any 
such disorder(s) is at least as likely as 
not (50 percent or greater probability) 
had it's onset in service or is related 
to the Veteran's service.  In rendering 
the requested opinions, the examiners are 
requested to comment on the relevant 
findings in the Veteran's service 
treatment records, as well as the March 
2007 opinion from Dr. G.J.P., that the 
Veteran's back pain is directly related 
to injuries sustained during his service 
in Vietnam.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate each of the claims for 
service connection on appeal in light of 
all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

